    Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 1 of 22



 

 

 

 

 

 

 

 

 

 

 

 

 


                         EXHIBIT A
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 2 of 22




                                      August
USFWS
Species Status
Assessment
Framework
                                      2016
                                      Version 3.4

The US Fish and Wildlife Service is
using an integrated and
conservation-focused analytical
approach, the Species Status
Assessment Framework, to assess
the species biological status for
the purpose of informing decisions
and activities under the
Endangered Species Act.




SSA Framework version 3.4                           1                August 2016
        Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 3 of 22




USFWS Species Status Assessment Framework
                                              An Integrated Analytical Framework for Conservation



Citing the SSA Framework document:
U.S. Fish and Wildlife Service. 2016. USFWS Species Status Assessment Framework: an integrated
analytical framework for conservation. Version 3.4 dated August 2016.


Contributors to this Version of the SSA Framework include members of the 2016 Framework
Implementation Team.


2016 SSA Framework Implementation Team
         FWS Region                                   FWS Region
                1        Steven Morey                        8            Bjorn Erickson

                1        Mikki Collins                       8            Cat Darst

                2        Nathan Allan                       HQ            Heather Bell

                2        Susan Oetker                       HQ            Debby Crouse

                2        Nicole Athearn                     HQ            Tara Nicolaysen

                3        Jennifer Szymanski                 HQ            Karen Anderson

                3        Laura Ragan                        HQ            Carey Galst

                4        Erin Rivenbark                     HQ            Beth Forbus

                4        Angela Romito                      HQ            Jeff Newman

                4        Sean Bloomquist                    HQ            Janice Engle

                5        Mary Parkin                      NCTC            Frank Muth

                5        Gregory Breese          USGS
                6        Craig Hansen            Alabama Coop Unit        Conor McGowan

                6        Justin Shoemaker        Leetown Science Center   David Smith

                                                 Patuxent Wildlife
                6        Joseph Skorupa                                   Jonathan Cummings
                                                 Research Center

                7        Drew Crane




SSA Framework version 3.4                         2                                         August 2016
           Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 4 of 22




                             Summary of version updates
   The changes from version 3.3 (October 2015) and 3.4 (August 2016) are minor and do not change
   the SSA Framework or the implementation of the SSA Framework. Only one change was made:

      I.     The reference to the decision context white paper has been removed.




SSA Framework version 3.4                          3                                   August 2016
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 5 of 22




                                     Executive Summary
     The SSA Framework is an analytical approach developed by the U.S. Fish and Wildlife Service
(Service) to deliver foundational science for informing all Endangered Species Act (ESA) decisions. An
SSA requires integration of comprehensive project planning; clear roles and responsibilities; early
identification of decision context and resolution of issues and concerns; rigorous scientific assessment;
and separation of the science and the recommendation steps. The result will be better assessments,
improved and more transparent and defensible decision making, clearer and more concise documents,
less rewriting at multiple review stages, and fewer “redos” resulting from legal challenges.
    This document lays out the basic concepts in the Species Status Assessment (SSA) Framework and
the minimum requirements for an SSA. It is one of many support tools for implementing our new
approach for assessing the biological status of species. Other tools include a team of trained regional
staff (the SSA Framework Implementation Team or “FIT”) to assist field and regional staff with
implementing an SSA and a SSA Google Site for Staff (https://sites.google.com/a/fws.gov/ssa/)that
offers details on the SSA Framework, training, tools and completed examples.
     Ideally, the SSA is conducted at or prior to the candidate assessment or 12-month finding stage, but
can be initiated at any time. The SSA is designed to “follow the species” in the sense that the
information on the biological status is available for conservation use and can be updated with new
information. Thus, the SSA provides a single source for species’ biological information needed for all
ESA decisions (e.g., listing, consultations, grant allocations, permitting, HCPs, and recovery planning).
The biological analysis and the resulting stand-alone science-focused assessment allow for State and
partner engagement in the science used to base ESA decisions. Early identification of what most
influence the species’ condition affords timely opportunities to work with partners to implement
conservation efforts in advance of potential ESA decisions.
    An SSA begins with a compilation of the best available information on the species (taxonomy, life
history, and habitat) and its ecological needs at the individual, population, and/or species levels based
on how environmental factors are understood to act on the species and its habitat. Next, an SSA
describes the current condition of the species’ habitat and demographics, and the probable explanations
for past and ongoing changes in abundance and distribution within the species’ ecological settings (i.e.,
areas representative of geographic, genetic, or life history variation across the range of the species).
Lastly, an SSA forecasts the species’ response to probable future scenarios of environmental conditions
and conservation efforts. Overall, an SSA uses the conservation biology principles of resiliency,
redundancy, and representation (collectively known as the “3Rs”) as a lens to evaluate the current and
future condition of the species. As a result, the SSA characterizes a species’ ability to sustain
populations in the wild over time based on the best scientific understanding of current and future
abundance and distribution within the species’ ecological settings.
    An SSA is in essence a biological risk assessment to aid decision makers who must use the best
available scientific information to make policy-guided decisions. The SSA provides decision makers with
a scientifically rigorous characterization of species status that focuses on the likelihood that the species
will sustain populations within its ecological settings along with key uncertainties in that
characterization. The SSA does not result in a decision directly, but it provides the best available
scientific information for comparison to policy standards to guide ESA decisions.




SSA Framework version 3.4                            4                                         August 2016
           Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 6 of 22



   Table of Contents
   Executive Summary ................................................................................................................................ 3
   Introduction ............................................................................................................................................ 6
      1. SSA Framework Overview .............................................................................................................. 6
      2. SSA Application ............................................................................................................................... 7
      3. SSA Documentation ........................................................................................................................ 8
      4. Assistance ....................................................................................................................................... 8
      5. Terminology .................................................................................................................................... 8
   Stage 1: Species’ Ecological Needs ....................................................................................................... 10
      Individual Level ................................................................................................................................. 11
      Population Level ............................................................................................................................... 12
      Species Level..................................................................................................................................... 12
      Outcome ........................................................................................................................................... 13
   Stage 2: Current Species’ Condition ..................................................................................................... 14
      Cause and Effects ............................................................................................................................. 14
      Individual Effects .............................................................................................................................. 15
      Population and Species Level Effects ............................................................................................... 16
      Outcome ........................................................................................................................................... 17
   Stage 3: Future Species’ Condition and Status ..................................................................................... 18
      Predicting Future Conditions (Cause and Effects) ............................................................................ 18
          Characterizing Predicted Future Status ........................................................................................ 19
      Outcome ........................................................................................................................................... 19
   Glossary ................................................................................................................................................ 20




SSA Framework version 3.4                                                   5                                                              August 2016
        Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 7 of 22




                                           Introduction

1. SSA Framework Overview
   The Species Status Assessment (SSA) Framework entails three iterative assessment stages (Figure 1):
           1. Species’ Needs. An SSA begins with a
      compilation of the best available biological information
      on the species (taxonomy, life history, and habitat) and
      its ecological needs at the individual, population, and
      species levels based on how environmental factors are
      understood to act on the species and its habitat.
          2. Current Species’ Condition. Next, an SSA
      describes the current condition of the species’ habitat
      and demographics, and the probable explanations for
      past and ongoing changes in abundance and
      distribution within the species’ ecological settings (i.e.,
      areas representative of the geographic, genetic, or life
      history variation across the species’ range).
          3. Future Species’ Condition. Lastly, an SSA
      forecasts the species’ response to probable future
      scenarios    of    environmental       conditions    and
      conservation efforts.       As a result, the SSA            Figure 1. SSA Framework's three basic stages.
      characterizes species’ ability to sustain populations
      in the wild over time (viability) based on the best scientific understanding of current and future
      abundance and distribution within the species’ ecological settings.
      Throughout the assessment, the SSA uses the conservation biology principles of resiliency,
      redundancy, and representation (collectively known as the “3Rs”) as a lens to evaluate the
      current and future condition of the species. Representation describes the ability of a species to
      adapt to changing environmental conditions, which is related to distribution within the species’
      ecological settings. Resiliency describes the ability of the species to withstand stochastic
      disturbance events, which is associated with population size, growth rate, and habitat quality.
      Redundancy describes the ability of a species to withstand catastrophic events, which is related
      to the number, distribution, and resilience of populations. Together, the 3Rs, and their core
      autecological parameters of abundance, distribution and diversity, comprise the key
      characteristics that contribute to a species’ ability to sustain populations in the wild over
      time. When combined across populations, they measure the health of the species as a whole.
      Although each stage of the assessment builds on the information developed in previous the
      stage(s), insights gained along the way could cause a return to a previous stage to update
      information. For example, insight into probable climate-mediated reduction in snow cover within
      a species’ range gained while projecting the future species’ condition could trigger a return to
      consider the predator-prey relationship or over-winter survival associated with habitat conditions
      that had not historically occurred. In this sense, the SSA can be iterative.




SSA Framework version 3.4                             6                                          August 2016
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 8 of 22




2. SSA Application
    The purpose of the SSA Framework is to provide a consistent, integrated, conservation-focused, and
scientifically robust approach to assessing a species’ biological status such that the information and
analysis are useful to all decisions and activities under the ESA. As a reflection of the analytical
requirements of the various ES programs, the framework is foundational to integration. Integration will
improve both efficiency (time and cost savings) and conservation effectiveness. The aspect of the
framework that resonates with the larger integration philosophy is the ability of all ES programs to use
the same analytical approach for biologically based ESA decisions.
     The SSA Framework is, therefore, designed to be applicable to the full range of ES programs:
determining appropriate ESA protections, developing the best conservation strategy, evaluating impacts
from proposed projects and designing conservation measures targeted to reduce those impacts,
permitting research, and allocating funds for partners and stakeholders to implement conservation
actions (Figure 2). The use of this common analytical framework eliminates redundant efforts and
documentation, and thereby, yields significant savings in time and costs. Ideally, the SSA is conducted at
or prior to the candidate assessment or 12-month finding stage for species being considered for
protection under the ESA but can be initiated at any point. The SSA is intended to “follow the species”
in the sense that the information on the biological status developed at an early stage is available for ESA
decision-making use and is updated over time prior to subsequent decisions or actions.




             Figure 2. The Species Status Assessment Framework supports all Endangered Species Act decisions.



    The SSA does not result in a decision document; rather, it provides the biological information and
scientific analysis in support of ESA decisions. Discussions between decision makers, biological staff, and
others conducting analyses about the science and related policies prior to development of the SSA can
help ensure that the metrics used (e.g., abundance, relative abundance, abundance class, distribution,
population growth rate, or probability of persistence) and complexity of the assessment (e.g., spatial
and temporal scales) are acceptable to the decision maker(s) given the context of the decision(s).



SSA Framework version 3.4                                7                                              August 2016
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 9 of 22




3. SSA Documentation
    After completion, the SSA will be documented in a stand-alone report. The level of detail in an SSA
report is species and situation-dependent. In general, SSA reports should be succinct and when
appropriate use diagrams, graphs, and tables to help convey the results of SSA analyses. The SSA should
be revised and updated as new information is available or better analytical techniques are developed –
or at least once every five years for listed species, thereby providing the biological analysis for 5-year
status reviews.
    As the SSA Framework is expected to evolve and be revised over time, cite the date and reference
the version of the SSA Framework (see citations page of this Framework document).
    Completed SSA reports should be made publically available. Refering to a species SSA rather than
including the assessment in our ES products will be a significant time and cost savings. In addition, by
referencing the SSA ranther than incorporting it into each ESA product it is updateable in realtime. For
referencing the SSA within program products (biological opinions, federal register documents, recovery
plans, etc.) and to keep an accurate administrative record, use a standard naming convention with
updates to the SSA document clarified using versioning, as below.


     Suggested citation for an initial SSA would be:
       USFWS. 2014. Species Status Assessment for Species X (Latin name). August 2014 (Version 1.0).
        U.S. Fish and Wildlife Service, Region 2. Albuquerque, NM. xx pp + Appendices.
     A subsequent citation would be:
        USFWS. 2020. Species Status Assessment for Species X (Latin name). July 2020 (Version 2.0).
         U.S. Fish and Wildlife Service, Region 2. Albuquerque, NM. xx pp + Appendices.



4. Assistance
    This document is one of several available support tools for conducting an SSA. Additionally, a team
of trained FWS staff (the SSA Framework Implementation Team or “FIT”) is available to assist field and
regional staff and their project teams in applying the SSA Framework. We are also maintaining an SSA
Google Site that provides further documentation on the SSA Framework, training, tools, and examples of
completed SSA reports. Lastly, we have a National Strategy for Implementation (found on the SSA Site),
which provides direction and goals for future implementation.

5. Terminology
     Consistent use of defined and unambiguous terminology is required to reduce linguistic uncertainty
and ensure that the SSA information is useful across all ES programs. SSA terminology is based upon
scientifically accepted terms commonly used in conservation biology literature. The SSA Framework
tries to avoid using terms common to ESA policy or regulations to avoid confusing the scientific analysis
with the policy-based decision. Some of the more important SSA terms, their definitions, and how they
are used within an SSA are defined throughout the text of this document and additional definitions are
included in the Glossary as an Appendix. Several particularly relevant terms are explained below.




SSA Framework version 3.4                              8                                     August 2016
        Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 10 of 22



        Threats
    The word “threat” does not have a common definition across all ESA programs (see footnote 2 in
the January 16, 2009, Department of Interior Solicitor Memorandum, M-37021). Instead of the word
threat, the SSA Framework asks for specificity on the source of an environmental stressor or a direct
effect, and how that “cause” affects individuals, populations, and the species using demographic
parameters (i.e., “effects”).

        Viability
     The term viability is a commonly accepted term in the conservation literature to denote the ability
of a species to sustain populations in the wild over time. Thus, the term viability is an efficient way to
refer to the result of an SSA. Viability is not a specific state, but rather a continuous measure of the
likelihood that the species will sustain populations over time. In addition, the term viability denotes a
trajectory opposite to extinction and a focus on species conservation.

        Models and Modeling
    An ecological model is a representation of a complex ecological system for the purpose of
summarizing information essential to a particular purpose. In this case, the purpose is completing an
SSA, and the ecological system comprises a species and its environment. A model-based approach to an
SSA provides an explicit, transparent and, therefore, repeatable method of analysis, which supports peer
review of both the methodology and the conclusions. Explicit logic chains developed with the help of
conceptual or quantitative modeling will aid in identifying gaps in knowledge and will support an explicit
assessment of how various sources of uncertainty might affect a decision through sensitivity analyses.
The model-based approach also provides a way to integrate new information in future analyses.
    Models can be as simple or complex as necessary in order
to understand the system, relay that understanding to others,     For an easy-to-read summary of
and support decisions.        Models (either conceptual or        the application of ecological
quantitative) serve as a means to explain our hypotheses and      models, see Starfield, A.M. 1997. A
current knowledge about the ecology of the species and its        pragmatic approach to modeling
environment. Models can be useful for projecting the future       for wildlife management. J. Wildl.
status of the species. Therefore, models should not be overly     Manage. 61:261-270.
complicated, but they do need to be oriented to the
information needs of the SSA and its decision context.




SSA Framework version 3.4                           9                                        August 2016
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 11 of 22




                             Stage 1: Species’ Ecological Needs
     The goal of a species status assessment is to assess the
biological condition of a species over a defined period of time. A
species’ biological condition should be evaluated relative to its
degree of resiliency, redundancy, and representation. Briefly,
resiliency describes the ability of the species to withstand
stochasticity; redundancy describes the ability of the species to
withstand catastrophic events; and representation describes the
ability of the species to adapt over time to long-term changes in
the environment. In general, the more redundant, representative,
and resilient a species is, the more likely it is to sustain populations
over time, even under changing environmental conditions.
     Stage 1 is an exploratory stage to begin to understand how the
species maintains itself over time. This exploration identifies the
life history and aspects of the species’ ecology including the
biological requirements of the species at the individual or life
stage, population, and species (rangewide). The key to this stage
of the assessment is to gather the best available biological information on the species (taxonomy, life
history, habitat) and the species’ ecological needs described broadly at the appropriate scales (e.g.,
individual, population, and/or species levels) based on how environmental factors are understood to act
on the species and its habitat. While doing so, consider how availability of various resources influences
individual survival, how abundance and growth rate (demographics) and meta-population dynamics
influence population’s ability to bounce back from disturbance (resilience), and how the number and
distribution of populations influence the species ability to withstand catastrophic events (redundancy).
Identify areas representing important geographic, genetic, or life history variation (i.e., the species’
ecological settings), which could be reservoirs of adaptive potential (Figures 3 and 4), and whether there
is any information to indicate these may change in the future given changing climates. Exploration of
these relationships at the various levels lays the foundation for the next stages of the SSA Framework.




 Figure 3. Simple conceptual model of relationship between habitat, demographics, and population resiliency.




SSA Framework version 3.4                                  10                                              August 2016
        Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 12 of 22




           Figure 4. Resiliency is measured at the population level, representation is measured at the species and,
           possibly, population level, and redundancy is measured at the species level. In practice the 3Rs are
           interrelated – resiliency supports redundancy, representation supports resiliency, etc.


Individual Level
     The starting point of our analysis begins with an understanding
                                                                         A life history profile clearly
of the species’ life history. A species’ life history, including trophic
                                                                         documents growth and
niches, reproductive strategies, biological interactions, and habitat
                                                                         reproduction of all life stages
requirements, determines how individuals at each life stage
                                                                         and the factors that influence
respond to natural and anthropogenic influences. Developing a life
                                                                         on each life stage.
history profile is a good starting point for describing what influences
individual survival and reproduction. In addition to basic needs, a
life history profile documents those characteristics that make the species sensitive or resilient to
particular natural or anthropogenic influence. For example, species with breeding-site fidelity may be
especially vulnerable to disturbance; or a generalist might be able to switch food sources as one gets
scarce. The life history profile provides information for the assessment of the species’ current condition
(see Stage 2) and for the species’ response over time (in other words, for understanding aspects
influencing the species status) (see Stage 3).




SSA Framework version 3.4                                11                                              August 2016
          Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 13 of 22



    To explore the needs of individuals we seek to answer what influences the successful completion of
each life stage. For example, a species with the lifecycle depicted in Figure 5, we ask what influences
survival, growth, and reproduction at egg, juvenile, and adult life stages. The answers to these
questions help us understand what the species needs for survival, growth (in moving from one life stage
to another), and reproduction at the individual level.




Figure 5. An example of an aquatic species with four life stages. Identifying what influences survival and growth at each
stage will describe the individual's biological needs. Understanding what influences successful reproduction begins to
build the bridge from individual to population level.

Population Level
     The life history profile describes survival and reproduction needs at the level of the individual or life
stage. At the population level, we describe the resources, circumstances, and demographics that most
influence resiliency of a population. These may vary if populations inhabit different ecological settings.
Species viability corresponds to the resiliency of its populations, and therefore, it is necessary to
understand and determine for the analysis how populations should be defined for the species. For some
species, identifying population structures (such as meta-populations) may be helpful and necessary.
    Resiliency describes the ability of a species to withstand stochastic disturbance. Resiliency is
positively related to population size and growth rate and may be influenced by connectivity among
populations. Generally speaking, populations need abundant individuals within habitat patches of
adequate area and quality to maintain survival and reproduction in spite of disturbance.

Species Level
    At the species level, we explore what influences redundancy and representation. We use the
evolutionary history and historical distribution of the species as a starting point to understand how the
species functions (or functioned) to maintain populations across its range.
    Representation describes the ability of a species to adapt to changing environmental conditions
over time. It is characterized by the breadth of genetic and environmental diversity within and among
populations. Measures may include the number of varied niches occupied, the gene diversity,
heterozygosity or alleles per locus. Our analysis explores the relationship between the species life



SSA Framework version 3.4                                   12                                               August 2016
        Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 14 of 22



history and the influence of genetic and ecological diversity and the species ability to adapt to changing
environmental conditions over time. The analysis identifies areas representing important geographic,
genetic, or life history variation (i.e., the species’ ecological settings).
     Redundancy describes the ability of a species to withstand catastrophic events; it’s about spreading
risk among multiple populations to minimize the potential loss of the species from catastrophic events.
Redundancy is characterized by having multiple, resilient populations distributed within the species’
ecological settings and across the species’ range. It can be measured by population number, resiliency,
spatial extent, and degree of connectivity. Our analysis explores the influence of the number,
distribution, and connectivity of populations on the species’ ability to withstand catastrophic events
(e.g., rescue effect).
    Exploring and describing the relationships of what influences the 3Rs given the species’ unique life
history does not conclude whether the species is viable. Rather it sets out the foundational
relationships, hypotheses, and assumptions that will be integral to the remainder of the assessment.
These relationships- whether linear, non-linear, or circumstance dependent - are important because we
are not determining the species’ future state (i.e., is a species viable or not), but rather the likelihood
that the species will sustain populations over time.

Outcome
Expected outcomes of the species needs assessment include a documentation of the analysis conducted
(materials and methods), a life history profile, a description of the resources, circumstances and
demographics influencing population resilience. And an exploration of how the species functions (or
functioned) to maintain populations across its range given its evolutionary history and historical
distribution. The 3Rs should be used as an organizing structure as they assist in assuring that the
conservation biology bases are covered. Levels of certainty should be explicit.




SSA Framework version 3.4                           13                                        August 2016
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 15 of 22




                            Stage 2: Current Species’ Condition
    The next stage of the SSA is to describe the current condition of
the species’ habitat and demographics, and the probable explanations
for past and ongoing changes in abundance and distribution within
areas representing important geographic, genetic, or life history
variation (i.e., the species’ ecological settings). The exploration of
species’ ecological needs, assessed in Stage 1, provides the
understanding to explain changes in abundance and distribution. The
current species’ condition is an empirical assessment based on
available data and knowledge. (In contrast to the future species’
condition, assessed in Stage 3, which is a predictive assessment based
on projections of species response to probable future scenarios).
     Here we assess the quality, quantity, and connectivity of habitat
available for survival and reproduction of individuals to support
population resilience.    We assess and document the current
population sizes and growth rates and the number and distribution of
the populations within the species’ ecological settings.
    We also seek to answer the question, “What environmental                  The current species’
changes, natural or anthropogenic, have occurred in the past to result in     condition will be the
the current condition?” At the end of this stage we should have an            baseline against which
understanding of the current condition of the species and the major           subsequent assessments
drivers of that condition.                                                    can be compared to track
                                                                              changes in the species’
                                                                              condition over time.
Cause and Effects
    An important part of this stage is to explain the reasons why the species’ current condition is what it
is. Initially, we are identifying the anthropogenic and natural factors that influence the habitat and
demographics of the species, and thus its populations (Figure 6a and 6b). The cumulative effects on
those populations determine conditions related to redundancy and representation.




  Figure 6a. Conceptual model of current species’ condition.




SSA Framework version 3.4                                      14                             August 2016
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 16 of 22




    Figure 6b. Conceptual model of current species’ condition and the causes of that condition identified.


    Individual Effects
    Individuals can be affected directly by a stressor (e.g., vehicular strike) or secondarily through
changes to the quality and/or quantity of their habitat (see Figure 6b). Correctly identifying the type of
effect, exploring the likelihood of an effect (see Figure 7), and understanding which stressors are
responsible for the greatest or least demographic consequence are key both to the analysis at the
population level and conservation recommendations. As part of the consequences analysis, describe
how the effect on individuals contributes to population condition, i.e., how it affects the resiliency of
and diversity within the population. Then incorporate the population-level effects into the overall
analysis of the range-wide condition of the species. You may find that starting with population level
effects will focus your individual effects analysis as it provides a context for the review of individual
effects.
    Figure 7 shows a conceptual model (Effects Pathway model) of an impact (cause or effect) analysis
that focuses on effects to individual survival and reproduction. The goal of this analysis is to identify and
understand how natural and anthropogenic factors may affect individuals. Factors can have negative,
positive, or no influence on individual fitness and ultimately on population resiliency. The effects
pathway model provides a clear chain of logic that demonstrates our understanding of how effects on
individuals may contribute to the condition of the population, i.e., how factors may affect the resiliency
of the population. Then we incorporate the population-level effects into the overall analysis of the
range-wide condition of the species. Developing the clear chain of logic for how factors affect the
species or the resources it needs, or conversely showing why a factor does not or cannot affect a species
(e.g. there is no exposure or a resource to the stressor in time and/or space) is a valuable tool for
communication to others as well.
    For more specific information about using effects pathways, see the SSA Site the internal to FWS
Effects Pathway Manager (EPM) software in ECOS. Log in and go to EPM on applications page.



SSA Framework version 3.4                                   15                                               August 2016
          Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 17 of 22




     Figure 7. The conceptual cause and effects pathways model focuses on effects to individuals. This model can be used in
conjunction with the Core Conceptual Model to better understand, document, and articulate the relationships between
individual effects and population level effects.


    Population and Species Level Effects
    The "Species’ Current Condition and the Causes of that Condition" (see Figure 6) provides the initial
conceptual model to conduct an analysis of the anthropogenic and natural factors most likely to be
driving the population’s resiliency and develop pathways through which these factors affect
populations. In fact you may find that exploring population or species level effects first quickly focuses
your exploration of prime drivers at the individual level or population level. The conceptual model
captures the most current and plausible hypotheses about the ways in which factors singly and
collectively affect habitat and/or demographics and populations/species. In addition, the conceptual
model helps identify potential conservation actions by identifying important pathways those
conservation actions could interrupt; quantifying the cumulative, synergistic and antagonistic
relationships among these factors by identifying the effect on population size and growth rate; setting
the stage for the ranking of each factor’s relative influence on habitat and/or population demographics;
and thereby help identify necessary conservation actions and their priority in application, respectively.
    We can begin to do this by identifying what influences the species at the individual and population
levels initiated in Stage 1; we add the anthropogenic and environmental factors (which may be different
for each population), and analyzing their relative contribution to population-level demography,
population distribution and diversity.
     As we approach completing the cause and effects analysis of the current species’ condition, the
major drivers of the current condition are based on the observed effects on the species. These major
drivers will be important to focus on as we move into Stage 3 where we develop probable future
scenarios and the likely species’ response i.e., future condition of the species. The analysis of
consequences should consider both positive and negative effects, and the relative importance of areas
or individuals, to identify the “net” current condition of the species.




SSA Framework version 3.4                                   16                                               August 2016
        Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 18 of 22




Outcome
    The outcome of Stage 2 is a description of the current conditions, including causal relationships
across individuals, populations, and the species. This includes (1) current population structure,
distribution, abundance, demographic rates, genetics, and habitat/resources; (2) changes from historical
to current distribution; (3) an explanation of the causes and effects that resulted in the current species’
condition with respect to the life history and habitat needs identified in Stage 1; (4) the implications of
any missing or diminished resources or circumstances affecting the demographic parameters at the
population level, and the number, distribution, and connectivity of populations within the species’
ecological settings. As with Stage 1, analytical methods need to be clearly described and levels of
certainty should be explicit. The 3Rs should be used as an organizing structure as they assist in assuring
that the conservation biology bases are covered.




SSA Framework version 3.4                           17                                        August 2016
        Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 19 of 22




Stage 3: Future Species’ Condition and Status
    In the last stage, an SSA forecasts the species’ response to
probable future scenarios of environmental conditions and
conservation efforts. This involves an analysis and description of
anticipated future environmental conditions and the projected
consequences on the species’ ability to sustain populations in the wild
over time. Resiliency, redundancy, and representation (i.e., the 3Rs)
help ensure that all levels of biological organization are considered in
the status assessment. The predictions start with the current species’
condition (Stage 2) and an understanding of how the species interacts
with its environment (Stage 1). In other words this stage brings
together the knowledge gained in the 2 prior stages with information
on probable future scenarios to conduct a risk analysis resulting in
predictions of future species’ condition.
    It is essential that the timeframe used in the assessment is both
biologically meaningful and consistent with the information available.
A biologically meaningful timeframe means the time periods are long
enough to encompass multiple generations so the species responses can be predicted. Consistency
implies that the time periods are appropriate for the information available on the stressors and
conservation efforts that are likely to occur and predictions of the species responses to these future
environmental changes.
     As explained previously, resiliency, redundancy, and representation (i.e., the 3Rs) are considered at
each stage of the assessment. Generally speaking, higher levels of resiliency, redundancy, and
representation translate to a greater likelihood that the species can sustain populations over time.
However, the relationship between the 3Rs and species condition may not be linear. Resiliency is
related to population size and growth rate; redundancy is related to number and distribution of
populations within the species’ ecological settings; and representation is related to the ability of the
species to sustain populations within ecological settings to conserve important geographic, genetic, and
life history variation. Viability will increase with the 3Rs as abundance, distribution, and diversity
increase from low levels and will reach an asymptote as abundance, distribution, and diversity exceed
some thresholds.

Predicting Future Conditions (Cause and Effects)
     In Stage 2, we described the positive and negative effects of past and current anthropogenic and
natural factors to explain the current condition of the species. Now, in Stage 3, we identify
anthropogenic and natural factors that are occurring or will likely occur, what their positive, negative, or
neutral effects may be on habitat and demographics, and predict the future condition of the species in
light of those factors. The current condition of the species is the starting point for predicting the future
condition of the species. We use the same methodology for cause and effects in Stage 3 as used in
Stage 2, with the only difference being that now we look forward rather than backward (Figure 8).




SSA Framework version 3.4                           18                                         August 2016
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 20 of 22




    Figure 8. Conceptual model of species future condition and viability and the Causes of that Condition.

    Characterizing Predicted Future Status
    The outcome of Stage 3 is a characterization of the species response to future scenarios of
anthropogenic and environmental factors (Figure 8). The metrics for future species’ condition are
related to abundance, distribution, and diversity (geographic and genetic), which are core autecological
parameters (meaning they measure the relationships between an individual species and its
environment). The numerical resolution and spatial and temporal scale of the metrics will depend on
data availability and the information needed by the decision maker. Judgment will be required by the
assessment team as to what resolution can be supported reliably. In some cases, only categories of
abundance or distribution can be projected reliably, while in other cases, the data will be available to
support rigorous prediction of abundance or occupancy. Prediction of viability as a probability can be
derived from abundance and distribution, if warranted. The assessment should include a range of
plausible and likely future scenarios for anthropogenic and natural factors that will result in a range in
the species response. Uncertainty will arise both from the likelihood of various scenarios and from
variation in the predicted species response to a specific scenario.
    The outcome of Stage 3 will be used to inform decisions and will involve the application of standards
from our policies, regulations, and the ESA (such as the definitions of “threatened species” and
“endangered species” or “jeopardize the continued existence of”).

Outcome
    The SSA output is a description of a species’ anticipated future status. That description should be
based on the best scientific understanding of future abundance, distribution, and diversity (geographic
or genetic). Viability therefore is not a specific state, but rather a continuous measure of the likelihood
that the species will sustain populations over time. As with Stages 1 and 2, analytical methods need to
be clearly described and levels of certainty should be explicit. Here the 3R metrics related to
abundance, distribution, and diversity are used in the viability characterization helping ensure
conservation biology bases are covered and the focus is on conservation.
    Although not a required aspect of the SSA report a conservation strategy is a natural outgrowth of
an SSA and could be developed as part of or a supplement to the SSA. This early identification of what
most influence the species condition affords opportunities to work with partners to carry out
conservation actions in advance of potential ESA decisions. If listed, the conservation strategy can
inform subsequent actions.




SSA Framework version 3.4                                   19                                               August 2016
        Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 21 of 22




                                               Glossary
    Causal (cause and effect) relationships are the relationship between one event, the cause, and a
second event, the effect, where the second event is recognized to result as a consequence of the first.
   Core autecological parameters are measures of the relationship(s) between an individual species
and its environment. In the context of the SSA the recommended autecological parameters are
abundance, distribution and diversity, or as data dictates, appropriate proxies.
    Demographics are the numerical characteristics of a population. Typically used to understand how
a species changes over time, demographics can be expressed as numbers, rates, and trends. In the SSA
we are interested in how the demographic characteristics are influenced by natural or human caused
events, and how characteristics such as population size (abundance), mortality rates and recruitment
(the number of juveniles moving to adulthood) rates are influencing population growth over time; from
which you can develop a trend in population growth.

     Demographic stochasticity refers to the variability in population growth rates arising from random
differences among individuals in survival and reproduction within a season. This variability will occur
even if all individuals have the same expected ability to survive and reproduce and if the expected rates
of survival and reproduction don't change from one generation to the next. Even though it will occur in
all populations, it is generally important only in populations that are already fairly small. Kent Holsinger
2013-08-29
    Ecological diversity is the variation in habitats or niches occupied by the species.
    Ecological settings are areas representative of geographic, genetic, or life history variation
throughout a species’ range.
    Environmental stochasticity is unpredictable spatiotemporal fluctuation in environmental
conditions, often resulting from weather, disease, and predation or other factors external to the
population. Environmental stochasticity influences the variability of birth and death rates and thus how
population abundance fluctuates and affects the fate (e.g. persistence or extirpation) of populations
(adapted from 2009 Masami Fujiwara, Southwest Fisheries Science Center, Santa Cruz, California, USA).
    Fitness is the ability of an individual (or organism) to survive and reproduce in its environment.
   Genetic diversity is the total number of genetic characteristics in the genetic makeup of a species,
subspecies, or population.

    Genetic stochasticity refers to changes in the genetic composition of a population unrelated to
systematic forces (selection, inbreeding, or migration), i.e., genetic drift. It can have a large impact on
the genetic structure of populations, both by reducing the amount of diversity retained within
populations and by increasing the chance that deleterious recessive alleles may be expressed. Kent
Holsinger 2013-08-29
    Life history profile is a clear documentation of all stages of a species growth and reproduction and
the influences on each stage, a description of the resources, circumstances and demographics influence
on population resilience.
    Minimum viable population (MVP) is a lower bound on the population of a species, such that it can
survive in the wild. This term is used in the fields of biology, ecology, and conservation biology. More




SSA Framework version 3.4                            20                                        August 2016
         Case 1:18-cv-02576-RC Document 17-1 Filed 04/12/19 Page 22 of 22



specifically, MVP is the smallest possible size at which a biological population can exist without facing
extinction from natural disasters or demographic, environmental, or genetic stochasticity.

     Population is typically defined as a group of interbreeding individuals or organism that are more apt
to breed among that group than outside the group. There are however, many approaches to defining
species populations. Consistently problematic is defining population boundaries so that the number of
populations can be clearly determined. Geneticists use measures of gene flow and genetic
differentiation to distinguish one population from another. In a demographic sense, this can be
achieved by careful measures of individual movement, which enables the delineation of populations
that are sufficiently isolated from each other to have independent dynamics. Populations can also be
distinguished with the use of some arbitrarily defined spatial and/or temporal context (e.g. linear
distance between groups, or the presence of geographical barriers or other spatial disjunctions) or
differences in phenology, morphology or physiology.

    Persistence refers to the ability of a population to sustain itself over time.

   Redundancy describes the ability of a species to withstand catastrophic events. Measured by the
number of populations, their resiliency, and their distribution (and connectivity), redundancy gauges the
probability that the species has a margin of safety to withstand or can bounce back from catastrophic
events; combined with resiliency and representation to form the three-pronged biodiversity principles.

    Representation describes the ability of a species to adapt to changing environmental conditions.
Measured by the breadth of genetic or environmental diversity within and among populations,
representation gauges the probability that a species is capable of adapting to environmental changes;
combined with resiliency and redundancy to form the three-pronged biodiversity principles.

    Resiliency describes the ability of the populations to withstand stochastic events. Measured by the
size and growth rate of each population, resiliency gauges the probability that the populations
comprising a species are able to withstand or bounce back from environmental or demographic
stochastic events; combined with representation and redundancy to form the three-pronged
biodiversity principles.

     Resources are the habitats, circumstances, and other physical or biological features, including their
state, condition or quality that is required by a species to fulfill its lifecycle and in support of population
resiliency. Examples include: grassland, forest, natural ambient light, habitat structure, ability to roost
undisturbed, host species, prey species, pollinators, aspect of slope; at the population level these may
include a number or distribution of individuals in order to prevent inbreeding, connectivity to other
populations, etc.

   Viability is the ability of a species to sustain populations in the wild over time. “Over time” means
beyond specified time periods that are as long as possible given our ability to predict future conditions
and that are biologically meaningful considering the life history of the species.
    Stochastic events refer to random or non-deterministic events. In the context of an SSA, the events
of concern are those that disturb the species or its habitat that results in decreased population size or
growth rate.




SSA Framework version 3.4                             21                                         August 2016
